UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	October 31, 2016 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 10/31/16 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Aerospace and defense (3.7%) General Dynamics Corp. 326,300 $49,186,462 Northrop Grumman Corp. 392,952 89,986,008 Auto components (—%) Adient PLC (Ireland) (NON) 5 228 Banks (1.7%) Bank of America Corp. 2,684,719 44,297,864 First Republic Bank 244,321 18,184,812 Beverages (3.8%) Anheuser-Busch InBev SA/NV ADR (Belgium) 334,400 38,619,856 Constellation Brands, Inc. Class A 156,100 26,087,432 Monster Beverage Corp. (NON) 168,585 24,333,559 PepsiCo, Inc. 477,300 51,166,560 Biotechnology (5.5%) Amgen, Inc. 162,200 22,896,152 Biogen, Inc. (NON) 191,800 53,738,524 BioMarin Pharmaceutical, Inc. (NON) 125,300 10,089,156 Celgene Corp. (NON) 884,199 90,347,454 Gilead Sciences, Inc. 230,354 16,960,965 Vertex Pharmaceuticals, Inc. (NON) 138,000 10,468,680 Building products (2.6%) Johnson Controls International PLC 2,404,740 96,959,117 Capital markets (1.8%) Charles Schwab Corp. (The) 942,600 29,880,420 KKR & Co. LP 1,212,900 17,211,051 Morgan Stanley 568,500 19,084,545 Chemicals (2.5%) Albemarle Corp. 367,400 30,696,270 Sherwin-Williams Co. (The) 112,547 27,558,258 Symrise AG (Germany) 488,580 33,526,540 Consumer finance (0.9%) Oportun Financial Corp. (acquired 6/23/15, cost $1,923,622) (Private) (F) (RES) (NON) 674,955 1,731,260 Synchrony Financial 1,117,900 31,960,761 Containers and packaging (1.0%) Ball Corp. 254,700 19,629,729 RPC Group PLC (United Kingdom) 1,520,000 17,637,360 Distributors (0.6%) LKQ Corp. (NON) 680,700 21,972,996 Diversified telecommunication services (0.3%) Zayo Group Holdings, Inc. (NON) 350,800 11,288,744 Energy equipment and services (0.3%) Halliburton Co. 240,900 11,081,400 Equity real estate investment trusts (REITs) (1.4%) American Tower Corp. 223,273 26,165,363 Gaming and Leisure Properties, Inc. 757,100 24,855,593 Food and staples retail (2.4%) Costco Wholesale Corp. 136,600 20,199,042 Walgreens Boots Alliance, Inc. 858,600 71,031,978 Food products (0.2%) Mead Johnson Nutrition Co. 95,200 7,118,104 Health-care equipment and supplies (5.7%) Becton Dickinson and Co. 248,200 41,675,262 C.R. Bard, Inc. 231,500 50,161,420 Cooper Cos., Inc. (The) 136,400 24,011,856 Danaher Corp. 711,433 55,883,062 Edwards Lifesciences Corp. (NON) 103,400 9,845,748 Intuitive Surgical, Inc. (NON) 44,900 30,176,392 Hotels, restaurants, and leisure (1.5%) Chipotle Mexican Grill, Inc. (NON) (S) 56,000 20,202,560 Hilton Worldwide Holdings, Inc. 219,092 4,951,479 Lindblad Expeditions Holdings, Inc. (NON) 238,590 1,954,052 Restaurant Brands International, Inc. (Canada) (S) 200,812 8,930,110 Yum! Brands, Inc. 211,800 18,274,104 Household products (0.6%) Colgate-Palmolive Co. 311,400 22,221,504 Industrial conglomerates (0.9%) Honeywell International, Inc. 321,475 35,259,378 Insurance (0.3%) Prudential PLC (United Kingdom) 762,819 12,460,106 Internet and direct marketing retail (7.6%) Amazon.com, Inc. (NON) 288,750 228,060,525 Ctrip.com International, Ltd. ADR (China) (NON) (S) 173,500 7,660,025 Delivery Hero Holding GmbH (acquired 6/12/15, cost $7,709,703) (Private) (Germany) (F) (RES) (NON) 1,001 6,768,257 FabFurnish GmbH (acquired 8/2/13, cost $194) (Private) (Brazil) (F) (RES) (NON) 292 240 Global Fashion Group SA (acquired 8/2/13, cost $9,654,255) (Private) (Brazil) (F) (RES) (NON) 227,896 1,611,221 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $194) (Private) (Brazil) (F) (RES) (NON) 146 120 New Middle East Other Assets GmbH (acquired 8/2/13, cost $78) (Private) (Brazil) (F) (RES) (NON) 59 49 Priceline Group, Inc. (The) (NON) 27,247 40,168,345 Internet software and services (12.2%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 360,399 36,648,974 Alphabet, Inc. Class C (NON) 282,500 221,632,550 Facebook, Inc. Class A (NON) 1,309,681 171,555,114 Shopify, Inc. Class A (Canada) (NON) 496,100 20,563,345 Tencent Holdings, Ltd. (China) 381,300 10,096,724 IT Services (5.6%) Fidelity National Information Services, Inc. 532,300 39,347,616 Visa, Inc. Class A 2,077,800 171,439,278 Life sciences tools and services (1.7%) Agilent Technologies, Inc. 1,447,100 63,050,147 Machinery (0.5%) Fortive Corp. 375,016 19,144,567 Media (2.4%) DISH Network Corp. Class A (NON) 198,700 11,635,872 Live Nation Entertainment, Inc. (NON) 1,418,596 39,252,551 Time Warner, Inc. 127,500 11,346,225 Walt Disney Co. (The) 304,900 28,261,181 Oil, gas, and consumable fuels (2.8%) Anadarko Petroleum Corp. 518,400 30,813,696 EnVen Energy Corp. 144A (F) (NON) 415,000 3,527,500 EOG Resources, Inc. 352,800 31,900,176 Gulfport Energy Corp. (NON) 362,800 8,747,108 Pioneer Natural Resources Co. 158,600 28,392,572 Personal products (0.6%) Edgewell Personal Care Co. (NON) 309,700 23,351,380 Pharmaceuticals (2.7%) Allergan PLC (NON) 247,507 51,714,113 Bristol-Myers Squibb Co. 457,000 23,265,870 Eli Lilly & Co. 230,000 16,983,200 Jazz Pharmaceuticals PLC (NON) 92,551 10,131,558 Professional services (0.5%) Equifax, Inc. 146,600 18,174,002 Road and rail (2.2%) Union Pacific Corp. 942,502 83,109,826 Semiconductors and semiconductor equipment (3.8%) Applied Materials, Inc. 680,400 19,786,032 Broadcom, Ltd. 255,100 43,438,428 Micron Technology, Inc. (NON) 1,818,100 31,198,596 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 1,235,500 38,424,050 Xilinx, Inc. 150,100 7,635,587 Software (8.3%) Adobe Systems, Inc. (NON) 429,900 46,218,549 Electronic Arts, Inc. (NON) 619,400 48,635,288 Microsoft Corp. 2,549,300 152,754,056 salesforce.com, Inc. (NON) 553,829 41,625,788 ServiceNow, Inc. (NON) 217,900 19,155,589 Specialty retail (3.7%) Home Depot, Inc. (The) 637,711 77,807,119 TJX Cos., Inc. (The) 561,200 41,388,500 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 72,300 17,593,482 Technology hardware, storage, and peripherals (3.7%) Apple, Inc. 1,220,177 138,538,897 Textiles, apparel, and luxury goods (0.9%) NIKE, Inc. Class B 650,700 32,652,126 Wireless telecommunication services (0.6%) T-Mobile US, Inc. (NON) 488,000 24,268,240 Total common stocks (cost $3,057,488,212) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $5,253) (Private) (F) (RES) (NON) 1,843 $4,727 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $100,457) (Private) (F) (RES) (NON) 31,891 90,411 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $235,942) (Private) (F) (RES) (NON) 46,354 212,348 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $342,236) (Private) (F) (RES) (NON) 67,237 308,013 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $191,914) (Private) (F) (RES) (NON) 34,957 172,723 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $579,325) (Private) (F) (RES) (NON) 75,433 521,393 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,624,930) (Private) (F) (RES) (NON) 570,151 1,462,437 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,054,710) (Private) (F) (RES) (NON) 720,951 1,849,239 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $6,422,373) (Private) (F) (RES) (NON) 2,255,601 5,780,135 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $19,183,494) (Private) (F) (RES) (NON) 567,268 24,900,115 Total convertible preferred stocks (cost $30,740,634) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 200,830 $7,029 EnVen Energy Corp. 144A (F) 11/6/20 12.50 415,000 42 EnVen Energy Corp. 144A (F) 11/6/20 15.00 415,000 42 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 82,533 — Total warrants (cost $198,863) SHORT-TERM INVESTMENTS (2.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.74% (AFF) (d) Shares 65,385,344 $65,385,344 Putnam Short Term Investment Fund 0.50% (AFF) Shares 27,054,694 27,054,694 State Street Institutional Liquid Reserves Fund Trust Class 0.38% (P) Shares 310,000 310,000 U.S. Treasury Bills 0.178%, 12/1/16 (SEG) 2,031,707 U.S. Treasury Bills 0.150%, 11/25/16 140,000 139,986 U.S. Treasury Bills 0.272%, 11/17/16 (SEG) 78,000 77,994 U.S. Treasury Bills 0.281%, 11/10/16 (SEG) 126,000 125,996 Total short-term investments (cost $95,125,708) TOTAL INVESTMENTS Total investments (cost $3,183,553,417) (b) FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $103,919,857) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/21/16 $28,153,887 $28,249,169 $95,282 JPMorgan Chase Bank N.A. Euro Sell 12/21/16 72,698,919 72,244,784 (454,135) State Street Bank and Trust Co. Euro Sell 12/21/16 1,542,705 1,568,941 26,236 UBS AG Euro Sell 12/21/16 1,817,536 1,856,963 39,427 Total FUTURES CONTRACTS OUTSTANDING at 10/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Long) 152 $14,582,120 Dec-16 $(42,614) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,733,885,263. (b) The aggregate identified cost on a tax basis is $3,184,768,197, resulting in gross unrealized appreciation and depreciation of $688,501,500 and $101,401,792, respectively, or net unrealized appreciation of $587,099,708. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $45,412,688, or 1.2% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC ** $— $99,114,648 $33,729,304 $7,449 $65,385,344 Putnam Short Term Investment Fund **** 3,466,277 64,317,712 40,729,295 21,243 27,054,694 Totals ** No management fees are charged to Putnam Cash Collateral Pool, LLC. **** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $65,385,344, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $63,601,669. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $351,737 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $454,135 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $612,111,480 $— $8,379,887 Consumer staples 284,129,415 — — Energy 110,934,952 3,527,500 — Financials 173,079,559 — 1,731,260 Health care 581,399,559 — — Industrials 391,819,360 — — Information technology 1,248,597,737 10,096,724 — Materials 129,048,157 — — Real estate 51,020,956 — — Telecommunication services 35,556,984 — — Total common stocks Convertible preferred stocks — — 35,301,541 Warrants 7,029 84 — Short-term investments 27,364,694 67,761,027 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(293,190) $— Futures contracts (42,614) — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of July 31, 2016 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of October 31, 2016 Common stocks*: Consumer discretionary $873,176 $— $— $(8,476,891) $15,983,602 $— $— $— $8,379,887 Financials — — — (192,362) 1,923,622 — — — 1,731,260 Total common stocks $873,176 $— $— $(8,669,253) $17,907,224 $— $— $— $10,111,147 Convertible preferred stocks $— — — 4,560,907 30,740,634 — — — $35,301,541 Totals $873,176 $— $— $(4,108,346) $48,647,858 $— $— $— $45,412,688 * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $(4,108,346) related to Level 3 securities still held at period end. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs. The table excludes securities with valuations provided by a broker. Description Fair Value Valuation Techniques Unobservable Input Range of unobservable inputs (Weighted Average) Impact to Valuation from an Increase in Input Private equity $6,768,257 Market transaction price Transaction price $7,687.97 Increase Liquidity discount 10% Decrease Private equity $37,032,801 Market transaction price Liquidity discount 10% Decrease Private equity $409 Market transaction price Liquidity discount 25% Decrease Private equity $1,611,221 Comparable multiples EV/sales multiple 0.7x-3.2x (1.88x) Increase Liquidity discount 25% Decrease Uncertainty discount 50% Decrease (1) Expected directional change in fair value that would result from an increase in the unobservable input. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $160,945 $454,135 Equity contracts 7,113 42,614 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG Total Assets: Futures contracts§ $— $— $— $— $— $— Forward currency contracts# 95,282 — — 26,236 39,427 160,945 Total Assets $95,282 $— $— $26,236 $39,427 $160,945 Liabilities: Futures contracts§ $— $— $19,984 $— $— $19,984 Forward currency contracts# — 454,135 — — — 454,135 Total Liabilities $— $454,135 $19,984 $— $— $474,119 Total Financial and Derivative Net Assets $95,282 $(454,135) $(19,984) $26,236 $39,427 $(313,174) Total collateral received (pledged)##† $95,282 $90,000 $— $— $— Net amount $— $(544,135) $(19,984) $26,236 $39,427 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: December 27, 2016
